DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 25 February 2022. Claims 1, 8 and 15-32 are pending in the application; claims 1, 8, 15 and 19 are amended; claims 2-7 and 9-14 are cancelled; and claims 21-32 are new. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,764,947 in view of Wang et al. (US 2020/0162211 A1). 
Claims 1, 2 and 5 recite features in patented claim 1 while omitting certain features of the patented claim; and it is obvious to omit features from a claim to broaden its scope. The difference between the claims is that the patented claim recites “and receiving, by the base station distributed unit…PDCP packets of the at least one first bearer; and duplicated PDCP packets of the at least one first bearer”; while the instant application recites “transmitting, by the base station distributed unit to the base station central unit and based on the activation: PDCP packets of the at least one bearer; and duplicated PDCP packets of the at least one bearer.” As evidenced by Wang, the packet duplication provides for both uplink (e.g., “receiving”) and downlink (e.g., “transmitting”) duplicated PDCP packets based on the activation. (Figs. 1 and [0007] “ In a next-generation network or a 5G network…a gNB providing a radio network interface for a UE can be further divided into a gNB Central Unit (gNB-CU) and a gNB Distributed Unit (gNB-DU). The gNB-CU has a Radio Resource Control (RRC) protocol layer, a Packet Data Convergence Protocol (PDCP) protocol layer, and optionally contains a Service Data Adaptation Protocol (SDAP) and the like. The gNB-DU has a Radio Link Control (RLC) protocol, a Medium Access Control (MAC) layer, a physical layer, and the like.”; Fig. 2, [0008] “FIG. 2 shows a schematic diagram in which a transmitting terminal and a receiving terminal are included…In the receiving terminal, data packets from different carriers are processed by the MAC layer and then transmitted to two different RLC entities (e.g., RLC1 and RLC2) through different logic channels, respectively; then, the RLC-processed data packets are transmitted to the PDCP layer; and the PDCP layer will process duplicated PDCP PDUs (e.g., discard one of duplicated PDCP PDUs) to eventually obtain the PDCP SDU…In FIG. 2, the examples of the transmitting terminal and the receiving terminal can be a gNB and a UE, or a UE and a gNB, or a UE and another UE, and the like.”; [0308] ““Way 1: The gNB-CU activates the PDCP duplication function of the data radio bearer on the gNB-DU side and/or the UE side. The gNB-CU transmits PDCP duplication function activation information to the gNB-DU and/or a UE…Then, the PDCP duplication function of the data radio bearer is activated on the gNB-DU side, and data of the data radio bearer will be transmitted according to the configuration information in the steps A and B”; emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the functions as taught by Wang because Wang solves the need of how to realize the packet duplication function when the functionality of the gNB is split between the gNB-CU and gNB-DU ([0013]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15-22 and 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0162211 A1).

Regarding claim 1, Wang discloses a method comprising: 
receiving, by a base station distributed unit (e.g., gNB-DU of Wang) from a base station central unit (e.g., gNB-CU of Wang), at least one information element indicating activation of a packet data convergence protocol (PDCP) packet duplication of at least one bearer of a wireless device ([0308] “Way 1: The gNB-CU activates the PDCP duplication function of the data radio bearer on the gNB-DU side and/or the UE side. The gNB-CU transmits PDCP duplication function activation information to the gNB-DU and/or a UE. Then, the PDCP duplication function of the data radio bearer is activated on the gNB-DU side”; emphasis added); and 
transmitting, by the base station distributed unit to the base station central unit and based on the activation: PDCP packets of the at least one bearer; and duplicated PDCP packets of the at least one bearer (Figs. 1 and [0007] “ In a next-generation network or a 5G network…a gNB providing a radio network interface for a UE can be further divided into a gNB Central Unit (gNB-CU) and a gNB Distributed Unit (gNB-DU). The gNB-CU has a Radio Resource Control (RRC) protocol layer, a Packet Data Convergence Protocol (PDCP) protocol layer, and optionally contains a Service Data Adaptation Protocol (SDAP) and the like. The gNB-DU has a Radio Link Control (RLC) protocol, a Medium Access Control (MAC) layer, a physical layer, and the like.”; Fig. 2, [0008] “FIG. 2 shows a schematic diagram in which a transmitting terminal and a receiving terminal are included…In the receiving terminal, data packets from different carriers are processed by the MAC layer and then transmitted to two different RLC entities (e.g., RLC1 and RLC2) through different logic channels, respectively; then, the RLC-processed data packets are transmitted to the PDCP layer; and the PDCP layer will process duplicated PDCP PDUs (e.g., discard one of duplicated PDCP PDUs) to eventually obtain the PDCP SDU…In FIG. 2, the examples of the transmitting terminal and the receiving terminal can be a gNB and a UE, or a UE and a gNB, or a UE and another UE, and the like.”; [0308] “Then, the PDCP duplication function of the data radio bearer is activated on the gNB-DU side, and data of the data radio bearer will be transmitted according to the configuration information in the steps A and B”; emphasis added).

Regarding claim 21, Wang further discloses the method of claim 1, wherein the at least one bearer comprises at least one of: a signaling radio bearer; or a data radio bearer ([0308] “the PDCP duplication function of the data radio bearer).

Regarding claim 22, Wang further discloses the method of claim 1, further comprising: 
receiving, by the base station distributed unit from the base station central unit, at least one second information element indicating deactivation of the PDCP packet duplication of the at least one bearer of the wireless device ([0308] “Further, after the PDCP duplication function is activated, the gNB-CU may also transmit deactivation information to the gNB-DU); and 
stopping transmitting, by the base station distributed unit and based on the deactivation, duplicated PDCP packets of the at least one bearer ([0308] “Optionally, the gNB-DU may reply whether the deactivation is successful. If the deactivation being successful is replied, the PDCP duplication function on the gNB-DU side is stopped”).

Regarding claims 8 and 27-28, the claims are directed towards a base station distributed unit, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the base station distributed unit to perform the method of claims 1 and 21-22. Wang discloses such implementations (Fig. 30, [0804]-[0808]).

Regarding claim 15, Wang discloses a method comprising: 
transmitting, by a base station central unit to a base station distributed unit, at least one information element indicating activation of a packet data convergence protocol (PDCP) packet duplication of at least one bearer of a wireless device ([0308] “Way 1: The gNB-CU activates the PDCP duplication function of the data radio bearer on the gNB-DU side and/or the UE side. The gNB-CU transmits PDCP duplication function activation information to the gNB-DU and/or a UE. Then, the PDCP duplication function of the data radio bearer is activated on the gNB-DU side”; emphasis added); and 
receiving, by the base station central unit from the base station distributed unit and based on the activation: PDCP packets of the at least one bearer; and duplicated PDCP packets of the at least one bearer (Figs. 1 and [0007] “ In a next-generation network or a 5G network…a gNB providing a radio network interface for a UE can be further divided into a gNB Central Unit (gNB-CU) and a gNB Distributed Unit (gNB-DU). The gNB-CU has a Radio Resource Control (RRC) protocol layer, a Packet Data Convergence Protocol (PDCP) protocol layer, and optionally contains a Service Data Adaptation Protocol (SDAP) and the like. The gNB-DU has a Radio Link Control (RLC) protocol, a Medium Access Control (MAC) layer, a physical layer, and the like.”; Fig. 2, [0008] “FIG. 2 shows a schematic diagram in which a transmitting terminal and a receiving terminal are included…In the receiving terminal, data packets from different carriers are processed by the MAC layer and then transmitted to two different RLC entities (e.g., RLC1 and RLC2) through different logic channels, respectively; then, the RLC-processed data packets are transmitted to the PDCP layer; and the PDCP layer will process duplicated PDCP PDUs (e.g., discard one of duplicated PDCP PDUs) to eventually obtain the PDCP SDU…In FIG. 2, the examples of the transmitting terminal and the receiving terminal can be a gNB and a UE, or a UE and a gNB, or a UE and another UE, and the like.”; [0308] “Then, the PDCP duplication function of the data radio bearer is activated on the gNB-DU side, and data of the data radio bearer will be transmitted according to the configuration information in the steps A and B”; emphasis added).

Regarding claim 16, Wang further discloses the method of claim 15, further comprising transmitting, by the base station central unit to the base station distributed unit, at least one bearer configuration information element indicating that the PDCP packet duplication is configured for the at least one bearer ([0231]-[0232] disclosing the gNB-CU transmits a configuration instruction message of a radio bearer supporting a PDCP duplication function; See also, Fig. 5, [0272]-[0275]).
Regarding claim 17, Wang further discloses the method of claim 15, wherein the at least one bearer comprises at least one of: a signaling radio bearer; or a data radio bearer  ([0308] “the PDCP duplication function of the data radio bearer).

Regarding claim 18, Wang further discloses the method of claim 15, further comprising transmitting, by the base station central unit to the base station distributed unit, at least one second information element indicating deactivation of the PDCP packet duplication of the at least one bearer of the wireless device  ([0308] “Further, after the PDCP duplication function is activated, the gNB-CU may also transmit deactivation information to the gNB-DU).

Regarding claim 19, Wang further discloses the method of claim 15, wherein the at least one bearer comprises at least one of: a signaling radio bearer; or a data radio bearer  ([0308] “the PDCP duplication function of the data radio bearer).

Regarding claim 20, Wang further discloses the method of claim 19, further comprising transmitting, by the base station central unit to the base station distributed unit, at least one second information element indicating deactivation of the PDCP packet duplication of the at least one bearer of the wireless device ([0308] “Further, after the PDCP duplication function is activated, the gNB-CU may also transmit deactivation information to the gNB-DU).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0162211 A1) in view of ETSI MCC, “Report of 3GPP TSG RAN WG2 NR AdHoc#2 Meeting, Qingdao, China”, 27-29 June 2017, hereafter D1.

Regarding claim 23, Wang discloses the method of claim 1, further comprising transmitting, by the base station central unit to the wireless device and based on the at least one information element indicating the activation of the PDCP packet duplication, an RRC Configuration indicating the activation of the PDCP packet duplication of the at least one bearer ([0196], the gNB central unit (gNB-CU) has the radio resource control (RRC) layer; [0308] “the PDCP duplication function of the data radio bearer is also activated on the UE side, and data of the data radio bearer will be transmitted according to the received RRC configuration message”); the base station distributed unit comprising the MAC layer functionality ([0196] disclosing the gNB distributed unit (gNB-DU) having the MAC layer); and the gNB-CU transmitting PDCP duplication deactivation information to the gNB-DU and/or UE ([0308] “Further, after the PDCP duplication function is activated, the gNB-CU may also transmit deactivation information to the gNB-DU and/or the UE.”) Wang does not disclose the following; however, D1 discloses transmitting a medium access control control element indicating the activation of the PDCP packet duplication of the at least one bearer (pp 16-17, Section 10.2.2.4 Packet Duplication Other captures the discussion resulting in the agreement in which MAC CE (a.k.a., medium access control control element) controls the activation/deactivation of packet duplication per data radio bearer (DRB) with the packet duplication being configured by RRC). When one of ordinary skill in the art viewed the disclosure of Wang and D1 in light of each other, one of ordinary skill would readily see the MAC functionality in the gNB-DU of Wang as sending the MAC CE described by D1 because the MAC layer lies in the gNB-DU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques in D1 to the invention of Wang because different bearers have different reliability, hence per bearer control is needed (pp 16-17, Section 10.2.2.4 discussion with respect to P4) and one of ordinary skill in the art would have found it desirable to perform a method that was compatible with the agreements of the standards body in order to provide a system compatible with the standard (pp 16-17, Section 10.2.2.4 Agreements: 1: MAC CE enables per DRB control of activation/deactivation of packet duplication for DRBs with packet duplication configured by RRC.)

Regarding claim 24, Wang in view of D1 further suggests the method of claim 23, further comprising receiving, by the base station distributed unit and based on the medium access control control element: PDCP packets of the at least one bearer; and duplicated PDCP packets of the at least one bearer (Wang: [0308] “Fig. 4a, [0009] “”; “Further, the activation information may indicate the activation of an uplink PDCP duplication function”; D1 Section 10.2.2.4 Agreements: 1: MAC CE enables per DRB control of activation/deactivation of packet duplication for DRBs with packet duplication configured by RRC.).

Regarding claim 25, Wang discloses the method of claim 24, wherein the at least one bearer comprises at least one of: 
a signaling radio bearer; or a data radio bearer ([0308] “the PDCP duplication function of the data radio bearer).

Regarding claim 26, Wang discloses the method of claim 25, further comprising: 
receiving, by the base station distributed unit from the base station central unit, at least one second information element indicating deactivation of the PDCP packet duplication of the at least one bearer of the wireless device ([0308] “Further, after the PDCP duplication function is activated, the gNB-CU may also transmit deactivation information to the gNB-DU); and 
stopping transmitting, by the base station distributed unit and based on the deactivation, duplicated PDCP packets of the at least one bearer ([0308] “Optionally, the gNB-DU may reply whether the deactivation is successful. If the deactivation being successful is replied, the PDCP duplication function on the gNB-DU side is stopped”).

Regarding claims 29-32, the claims are directed towards the base station distributed unit that performs the method of claims 23-26; therefore, claims 29-32 are rejected on the grounds presented above for claims 23-36.

Response to Arguments
Claim Objections
Applicant’s claim amendments have effectively addressed the claim objection presented in the previous office action; therefore, said claim objection has been withdrawn.

Double Patenting
Applicant’s amendment has not effectively overcome the double patenting rejection presented in the previous office action as indicated in the Double Patenting rejection of the claims presented above; and as evidenced below by examiner’s rebuttal of applicant’s arguments with respect to the prior art rejections and the amended claim features.

Claim Rejections - 35 USC § 112
Applicant’s amendment os claim 19 has effectively overcome the rejection under 35 U.S.C. § 112 presented in the previous office action; therefore, said rejection has been withdrawn.

Claim Rejections - 35 USC § 102/103
Applicant's arguments filed 25 February 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art reference of record Wang does not “teach or remotely suggest…the base station distributed unit to the base station central unit, duplicated PDCP packets.” (Emphasis original). Examiner respectfully disagrees. 
Wang discloses in the next generation (a.k.a., 5G) network, the base station (gNB) has functionality divided into a gNB Central Unit (gNB-CU) and a gNB Distributed Unit (gNB-DU). The gNB-CU has the Packet Data Convergence Protocol (PDCP) layer and the gNB-DU has the Radio Link Control (RLC) protocol. Further, Wang discloses in PDCP packet duplication, the receiving terminal has two different RLC entities (e.g. RLC1 and RLC2) and in the two different RLC entities of the receiving terminal process data packets and each RLC entity sends the RLC processed data packets to the PDCP layer and the PDCP layer will process the duplicated PDCP packets (e.g., PDCP PDUs). Moreover, Wang discloses embodiments in which the gNB is the receiving entity. From this, it appears that Wang supports a prima facie case of anticipation with respect to the disputed features. (See Wang: Figs. 1 and [0007] “ In a next-generation network or a 5G network…a gNB providing a radio network interface for a UE can be further divided into a gNB Central Unit (gNB-CU) and a gNB Distributed Unit (gNB-DU). The gNB-CU has a Radio Resource Control (RRC) protocol layer, a Packet Data Convergence Protocol (PDCP) protocol layer, and optionally contains a Service Data Adaptation Protocol (SDAP) and the like. The gNB-DU has a Radio Link Control (RLC) protocol, a Medium Access Control (MAC) layer, a physical layer, and the like.”; Fig. 2, [0008] “FIG. 2 shows a schematic diagram in which a transmitting terminal and a receiving terminal are included…In the receiving terminal, data packets from different carriers are processed by the MAC layer and then transmitted to two different RLC entities (e.g., RLC1 and RLC2) through different logic channels, respectively; then, the RLC-processed data packets are transmitted to the PDCP layer; and the PDCP layer will process duplicated PDCP PDUs (e.g., discard one of duplicated PDCP PDUs) to eventually obtain the PDCP SDU…In FIG. 2, the examples of the transmitting terminal and the receiving terminal can be a gNB and a UE, or a UE and a gNB, or a UE and another UE, and the like.”; [0308] ““Way 1: The gNB-CU activates the PDCP duplication function of the data radio bearer on the gNB-DU side and/or the UE side. The gNB-CU transmits PDCP duplication function activation information to the gNB-DU and/or a UE…Then, the PDCP duplication function of the data radio bearer is activated on the gNB-DU side, and data of the data radio bearer will be transmitted according to the configuration information in the steps A and B”; emphasis added).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461